 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                                                     Judge:          Hon. Christopher M. Alston
15                                                   Chapter:        7
16
                          UNITED STATES BANKRUPTCY COURT FOR THE
17
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE

18
      In Re:                                   Bankruptcy No. 18-14820- CMA
19
      SAMIA EL-MOSLIMANY,                      ORDER APPROVING EMPLOYMENT OF REALTOR
20
                                               AND AUTHORIZING THE LISTING OF PROPERTY
21
      Debtor.                                  FOR SALE OR, ALTERNATIVELY, TO COMPEL
                                               TURNOVER OF PROPERTY OF THE ESTATE
22
               THIS MATTER having come forth regularly on the motion of the Trustee for
23

     authorization to employ a real estate agent and list real property for sale, or alternatively, to
24

25   compel turnover of property of the estate (“Trustee’s Motion”) the Court finding that notice

26   of the Trustee’s Motion was given to all creditors listed on the mailing matrix and was
27
     timely, adequate and in compliance with the Bankruptcy Code and Rules; the Court having
28

     ORDER APPROVING EMPLOYMENT OF REALTOR                                          Wood & Jones, P.S.
29
     AND AUTHORIZING THE LISTING OF PROPERTY FOR                                       303 N. 67th Street
     SALE OR RENT                                                                    Seattle, WA 98103
30                                                                                     (206) 623-4382
     Page 1
31

 Case
32      18-14820-CMA         Doc 148-1      Filed 04/09/21      Ent. 04/09/21 14:39:05         Pg. 1 of 2
     considered the Trustee’s Motion, the objections thereto, the Trustee’s Reply, and heard the
 1

 2   oral arguments. The Court made its ruling on the record which is incorporated herein by

 3   reference pursuant to Fed. R. Civ. P. 52 and Fed. R. Bankr. P. 7052, Now, therefore it is

 4   hereby
 5
              ORDERED that the Trustee, Ronald G. Brown, may list for sale on the MLS, real
 6
     property of the estate located at 2655 S.W. 151st Place, Burien, Washington 98166
 7
     (“Property”).
 8

              IT IS HEREBY FURTHER ORDERED that the Trustee may employ Rik Jones, and
 9

10   Re/Max Northwest Realtors, to sell the real property; and

11            IT IS FURTHER ORDERED, alternatively, the Debtor is compelled to turnover the
12
     Property to the Trustee and he is authorized to rent the property, subject to entry of an
13
     operating order.
14
                                      / / / END OF ORDER / / /
15
     Presented by:
16

17   WOOD & JONES, P.S.

18   /s/ Denice E. Moewes
     Denice E. Moewes, WSBA #19464
19   Attorney for Ronald G. Brown
     Chapter 7 Trustee
20

21

22

23

24

25

26

27

28

     ORDER APPROVING EMPLOYMENT OF REALTOR                                      Wood & Jones, P.S.
29
     AND AUTHORIZING THE LISTING OF PROPERTY FOR                                   303 N. 67th Street
     SALE OR RENT                                                                Seattle, WA 98103
30                                                                                 (206) 623-4382
     Page 2
31

 Case
32      18-14820-CMA        Doc 148-1      Filed 04/09/21    Ent. 04/09/21 14:39:05        Pg. 2 of 2
